DETAILED ACTION
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Refusal – 35 U.S.C. § 112(b)
The claim is refused for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
If the broken line(s) represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter. (See 35 U.S.C. 132 for new matter.):
--The broken lines depict portions of the Removable Trolley for Use in a Dishwasher and environmental subject matter that form no part of the claimed design.--
Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact three-dimensional appearance of the features pointed out below cannot be understood from the views provided.  Specifically, the contours and position of the features noted below cannot be determined, due to limited views of 
The depth and contours of the surfaces on the bottom sides of the trolley and drawers, shaded gray below, are unclear due to the fact they are only visible in plan view. Without additional perspective views, it is not possible to determine the shape and position of these features.

    PNG
    media_image1.png
    776
    803
    media_image1.png
    Greyscale

The contours and position of the thin rectangular features on the rear of the trolley, marked below with arrows, are unclear because these features only appear in elevation views. Without additional perspective views, it is not possible to determine their shape and appearance.  

    PNG
    media_image2.png
    900
    806
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    629
    636
    media_image3.png
    Greyscale

The features within the areas shaded gray below, which occur on the bottom and rear of the drawers, are only visible in the rear elevation views. The contours and position of these features are unclear due to limited views. Furthermore, the thick black lines that bleed together do not aid in understanding the boundaries between various features.

    PNG
    media_image4.png
    864
    628
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    554
    764
    media_image5.png
    Greyscale

Due to the lack of surface shading and no rear perspective views, the exact shape and contours of the features that occur in the area shaded and marked below are unclear.

    PNG
    media_image6.png
    438
    1308
    media_image6.png
    Greyscale


The features that occur inside and under the top of the trolley, which are shaded and marked below, are only visible in the rear elevation views. It is not possible to determine their contours and position with the limited views provided.

    PNG
    media_image7.png
    400
    652
    media_image7.png
    Greyscale

The line quality of the top rack portion of the trolley is extremely poor and prevents an understanding of the three-dimensional appearance of the article.  The lines are thick, blurry, and bleed together in the area circled below.

    PNG
    media_image8.png
    657
    790
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    800
    848
    media_image9.png
    Greyscale

Additionally, the position and contours of the rectangular and square features in the bottom of the rack are unclear due to the lack of surface shading and insufficient views. It is not clear if there is a bottom surface that is coplanar with the bottom edge of the rack parts or if there are openings showing a recessed surface below the rack.  If they are openings, and there is a recessed surface, the contour and position of that surface is not clear from the drawings.

    PNG
    media_image10.png
    836
    812
    media_image10.png
    Greyscale

Due to the questions raised by the limited views of some features, inconsistencies between the drawing views, the lack of surface shading, and the thick overlapping lines in some areas, the claim is indefinite and nonenabling.
In order to overcome this rejection, the scope and appearance of the claim must be clarified. Applicant may wish to amend the drawings so the design is shown consistently throughout the views. Applicant may attempt to amend the drawings to fully show the elements considered to be nonenabling, however to enter such information now, by way of cross-section or additional perspective views, would most likely create a new design that is not described in the original disclosure. If the design cannot be clarified without changing its appearance, and there is no description of this changed appearance in the original disclosure, then applicant may wish to amend the design such that the non-enabled areas are shown in broken lines, therefore removing them from the claim.
  Any amendment must not introduce new matter and must meet the written description requirement of 35 USC 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter.

Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.

Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at tracey.bell2@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions		
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999.  The examiner can normally be reached on 9:30-6:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY J BELL/Examiner, Art Unit 2917